Per Curiam.
Defendants appeal by leave granted a determination of the Workmen’s Compensation Appeal Board awarding plaintiff $96 weekly in benefits pursuant to the provisions of MCL 418.355; MSA 17.237(355). Working fulltime plaintiff had an average gross earning of $96 per week prior to her work-related disability.
On appeal defendants contend they are only liable to plaintiff to the extent of $64 per week or two-thirds of plaintiff’s wage loss, which is the amount they had been paying.
Defendants take exception to this Court’s decision in Jolliff v American Advertising Distributors, Inc, 49 Mich App 1; 211 NW2d 260 (1973), lv den 391 Mich 780 (1974), and ask us to repudiate same.
The above we decline to do. Defendants’ remedy, if any, lies with the Legislature and not this Court.
Affirmed. No costs, interpretation of a statute being involved.